Case 9:18-cv-81409-DMM Document 1 Entered on FLSD Docket 10/18/2018 Page 1 of 1

    ~ &rv--CQ_ ~(·~u~
                                       v~
  \'N_{')~:J_ oE &.r~\;~o&~£~,~ ~)\\CLZ{ of~~~~·~
   LA~\~~~ir\-fO\-e_Nd of Ch~n ~~,\le_s
 The municipalities listed as defendants work under the direction of the state of Florida, where
 relief was sought through channels prescribed by one agency to a next, whose responsibilities
 are intended to act as a bipartisan remedy to the citizens of Florida, however, directives only led
 to further violations of my civil and human rights, therefore, placing the matter under tff~?Q--~
 jurisdiction of the Federal Judiciary Courts.                                          ·     by
                                                                                                     0 .c.

  Fourth Amendment; Privacy Violation and Defamation of Character                   '    iJC r 17 20           I
  United State Code General Titles: 18    PART II Chapter 205
                                                                                             1
                                                                                        ;,~Ev~:N     18        j
                                    28    PART IV Chapter 85               .. . <~r7~ u~L~ 1Rs'MoR~::      I
                                    29
                                    34
                                          PART VI ' VII ' VIII
                                          SUBTITLE II
                                                                               -·- . JF FL ~
                                                                                  ---~e·
                                                                                              T CT
                                                                                                   _,_,-  1



                                    42    CHAPTER 21 SUBCHAPTER VI CHAPTER 151




                                      RELIEF SOUGHT:

 Punitive Damages, Emotional Distress Compensation and any fees associated with the
 pursuance of this matter.




                                 I   7,     2o18
